Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-13, 15 and 16 are currently active in the application with claims 1, 2 and 12 being amended and claim 17 being cancelled by the Applicant.
Response to Amendment
Applicant’s amendments dated September 20, 2021 has been carefully reviewed and was sufficient in overcoming the objection to claim 12 and the rejection of Claim 17 over 35 USC 112 (d).  The amendments failed to place the application in condition of allowance as explained below.
Claim Objections
Claim 12 is objected to because of the following informalities:  Line 6 is missing “device” after “feed”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feeding device for” and “recovering device for” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification does not disclose any particular “feeding or recovering devices” and therefore piping will be examined as the devices.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mainly” in claims 1, 2 and 12 is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the The term will be interpreted that hydrogen is present in the stream as a major constituent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta and further in view of Drvevich et al. (US 2014/0148519) hereafter Drvevich and Steynberg et al. (US 2009/0186952) hereafter Steynberg.
	Considering Claim 1, Dutta discloses a catalytic partial oxidation process (CPOX) [0003] producing synthesis gas [0014] wherein the catalyst is contained within a reactor [0017] with the catalyst comprising nickel, rhodium and alumina [0032].  Dutta further discloses that a hydrocarbon feed comprising hydrocarbons, hydrogen, carbon monoxide and carbon dioxide is combined with an oxygen-containing stream [0031] and (Fig. 1, items 12 and 14).  The ordinary skilled artisan would understand that synthesis gas comprises hydrogen and carbon monoxide.  Dutta further discloses that combustion reactions also occur which are exothermic [0029] and therefore supply heat.  Additionally, Dutta discloses that the use of CPOX produces a syngas stream having a H2:CO ratio of 2:1 [0007] and [0028] which is useful in downstream processes such as Fischer-Tropsch [0084].
	Although Dutta does not disclose that the individual streams of carbon dioxide, hydrogen and hydrocarbon are individually added to the oxygen stream, there is no patentable difference between adding a mixture to the reactor and pre-mixing individual 
Additionally, the instant claim is to reacting carbon dioxide with hydrogen in the presence of oxygen by partial oxidation to produce a product comprising at least carbon monoxide and hydrogen however it is known by the ordinary skilled artisan that partial oxidation is a reaction between a hydrocarbon and oxygen as taught by Dutta (Eqn. 2) who also teaches that steam reforming and the water gas shift reactions may occur to a lesser extent (Eqn. 3 and 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the process of Dutta would react the methane with oxygen to affect the partial oxidation process.
Drnevich discloses a hybrid plant for liquid fuel production by Fischer-Tropsch comprising an autothermal reformer (ATR) syngas generator utilizing partial oxidation and a Fischer-Tropsch (F-T) plant wherein the F-T plant utilizes a syngas stream having a H2:CO ratio of about 2:1[0002], [0016], [0017] and Table 2.  Drnevich further discloses that the off-gas from the F-T process is recycled to the ATR [0063].
Steynberg discloses a process for the preparation and use of synthesis gas in a F-T process wherein the syngas has a H2:CO ratio of about 2 [0004] and wherein the 
Therefore it would have been obvious to one of ordinary skill in the art to return the purified hydrogen and carbon monoxide of Steynberg having a 2:1 H2:CO ratio as taught by both Drnevich and Steynberg to the ATR of Dutta.  It would also be obvious that this recycle stream would be mostly hydrogen which would then be combined with the hydrocarbon stream of Dutta who teaches that the hydrocarbon stream need not be pure [0031].
Considering Claims 3 and 4, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses a reaction temperature of less than 1300°C [0015] and [0017] which overlaps or encompasses the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses a reaction pressure of at least 2 atm [0079] thereby encompassing the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 6, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses a catalyst comprising Rh, Ni and alumina (Al2O3) [0032].
Considering Claim 7, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses that the products are cooled [0045].
Considering Claim 8, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084].
	Considering Claims 9 and 10, the significance of Dutta as applied to Claims 1 and 8 is explained above.
Dutta discloses that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084] but provides no guidance as to the reaction conditions.
Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] and generally discloses that a Fischer-Tropsch process operates at a temperature between 400° and 700°F (about 200° to about 370°C) and a pressure between 300 and 700 psia (about 20 to 48 bar) both of which overlap the instantly claimed range.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta, Drvevich et al. (US 2014/0148519) hereafter Drvevich and Steynberg et al. (US 2009/0186952) hereafter Steynberg as applied to Claims 1 and 8 and further in view of Aasberg-Petersen et al. (US 2014/0135409) hereafter Petersen.
Considering Claim 11, the significance of Dutta as applied to Claims 1 and 8 is explained above.
Dutta discloses that the carbon dioxide stream need not be pure and further may include methane, water, CO and CO2 [0031] and that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084] but does not disclose utilizing a recycle stream from the FT process..
Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] with a carbon dioxide stream being recycled to the reformer [0020].
Petersen discloses a catalytic partial oxidation process coupled with a FT process and that the FT tail gas is recycled to the partial oxidation reactor [0008] 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to recycle the tail gas from the Fischer-Tropsch of Dutta to the input to the catalytic partial oxidation reactor for generating syngas.  The ordinary skilled artisan would have a reasonable expectation of success as Dutta discloses that the feed gas to the partial oxidation reactor utilizes a feed gas as disclosed by Petersen and would therefore be motivated to utilize any particular feedstream to improve process economics.
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta.
	Considering Claim 12, Dutta discloses a catalytic partial oxidation process [0003] producing synthesis gas comprising carbon monoxide [0014] and [0028] wherein the catalyst is contained within a reactor [0017] with the catalyst comprising nickel, rhodium and alumina [0032].  Dutta further discloses that a hydrocarbon feed comprising hydrocarbons, hydrogen, carbon monoxide and carbon dioxide is combined with an oxygen-containing stream [0031] and (Fig. 1, items 12 and 14).  
	Dutta further discloses feeding devices comprising pipes for supplying a reactor with a hydrocarbon stream comprising carbon dioxide, hydrogen, methane and oxygen wherein the oxygen is combined with the hydrocarbon stream (Fig. 2, items 76, 80, 82 and 74) with the reactor comprising a catalyst (Fig. 2, item 86) with a discharge pipe (Fig. 2, item 114) for discharging the gaseous products.

Regarding limitations recited in claim 12 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  Dutta discloses the use of piping and whatever passes through these pipes does not differentiate the instant apparatus from the prior art.
	Considering Claim 13, the significance of Dutta as applied to Claim 12 is explained above.
	Dutta discloses a tubular reactor (Fig. 1 and 2).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta as applied to Claim 12 and further in view of Drnevich et al. (US 2014/0148519) hereafter Drnevich.
Considering Claim 15, the significance of Dutta as applied to Claim 12 is explained above.

Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] which comprises a reactor [0087].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the Fischer-Tropsch system of Dutta to possess a reactor as taught by Drnevich.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta as applied to Claim 12 and in view of Drnevich et al. (US 2014/0148519) hereafter Drnevich as applied to Claim 15 and further in view of Aasberg-Petersen et al. (US 2014/0135409) hereafter Petersen.
Considering Claim 16, the significance of Dutta as applied to Claims 12 and 15 is explained above.
Dutta discloses that the carbon dioxide stream need not be pure and further may include methane, water, CO and CO2 [0031] and that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084] but does not disclose utilizing a recycle stream from the FT process..
Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] with a carbon dioxide stream being recycled to the reformer [0020].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to recycle the tail gas from the Fischer-Tropsch of Dutta to the input to the catalytic partial oxidation reactor for generating syngas.  The ordinary skilled artisan would have a reasonable expectation of success as Dutta discloses that the feed gas to the partial oxidation reactor utilizes a feed gas as disclosed by Petersen and would therefore be motivated to utilize any particular feedstream to improve process economics.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta and further in view of Drvevich et al. (US 2014/0148519) hereafter Drvevich, Steynberg et al. (US 2009/0186952) hereafter Steynberg and Goetsch et al. (USP 5,654,491) hereafter Goetsch.
Considering Claim 2, Dutta discloses a catalytic partial oxidation process (CPOX) [0003] producing synthesis gas [0014] wherein the catalyst is contained within a reactor [0017] with the catalyst comprising nickel, rhodium and alumina [0032].  Dutta further discloses that a hydrocarbon feed comprising hydrocarbons, hydrogen, carbon monoxide and carbon dioxide is combined with an oxygen-containing stream [0031] and (Fig. 1, items 12 and 14).  The ordinary skilled artisan would understand that synthesis gas comprises hydrogen and carbon monoxide.  Dutta further discloses that combustion 
	Although Dutta does not disclose that the individual streams of carbon dioxide, hydrogen and hydrocarbon are individually added to the oxygen stream, there is no patentable difference between adding a mixture to the reactor and pre-mixing individual streams as no reactions occur outside of the catalytic reactor unless a new and unexpected result can be shown.  Additionally, applicant’s disclosure defines the hydrocarbon stream as also containing hydrogen, carbon monoxide and/or carbon dioxide (Page 3) and the carbon dioxide stream containing hydrocarbons (Pg. 4) and that the hydrogen stream “mainly consists of hydrogen” (Pg 4) and therefore also contains other constituents.
Additionally, the instant claim is to reacting carbon dioxide with hydrogen in the presence of oxygen by partial oxidation to produce a product comprising at least carbon monoxide and hydrogen however it is known by the ordinary skilled artisan that partial oxidation is a reaction between a hydrocarbon and oxygen as taught by Dutta (Eqn. 2) who also teaches that steam reforming and the water gas shift reactions may occur to a lesser extent (Eqn. 3 and 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the process of Dutta would react the methane with oxygen to affect the partial oxidation process.

Steynberg discloses a process for the preparation and use of synthesis gas in a F-T process wherein the syngas has a H2:CO ratio of about 2 [0004] and wherein the unreacted hydrogen and carbon monoxide, contained in the F-T tail gas is purified and returned to the syngas generator [0004]-[0017].
Therefore it would have been obvious to one of ordinary skill in the art to return the purified hydrogen and carbon monoxide of Steynberg having a 2:1 H2:CO ratio as taught by both Drnevich and Steynberg to the ATR of Dutta.  It would also be obvious that this recycle stream would be mostly hydrogen which would then be combined with the hydrocarbon stream of Dutta who teaches that the hydrocarbon stream need not be pure [0031].
	Dutta discloses that the partial oxidation process utilize catalyst contact times that are very short on the order of milliseconds so that the desired reactions occur [0009].  Dutta does not disclose a feed gas velocity.
	Goetsch discloses a partial oxidation of methane process wherein the velocity of the feed is greater than 0.1 m/s (Col. 7, ln 26-31) which overlaps the instantly claimed range.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.
Applicant again argues on page 8 that Claim 1 was allowed by the Finnish Patent office.  This is not a factor in determining the patentability of the instant invention based upon United States law.
Applicant argues that Dutta does not disclose a stream which is primarily hydrogen.  This claim has been rejected under 35 USC 112(b) as discussed above.  Applicant’s arguments have been addressed above.  Dutta does add oxygen prior to the reactor and as the prior art discloses all the reactants, it would be reasonable that the same reactions would occur as no reaction conditions are contained in Claim 1.
Applicant argues that Dutta does not disclose a feed velocity of greater than 0.5 m/s.  Although this is true, Dutta does say that the feed velocity must be high on the order of milliseconds as discussed above and by the Applicant.  Goetsch discloses a partial oxidation reaction and the instant limitation. 
Conclusion
Claims 1-13, 15 and 16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732